EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with J. Cooper McDonald on 04/02/2021.
The application has been amended as follows: 
Cancel claims 20-22, 24, 27 and 48.

Allowable Subject Matter
Claims 1-5, 7-11, 13 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: The features in Cauley in the main channel are all directed to assisting in the formation of droplets. Adding additional changes in depth in the main channel of Cauley would be redundant, as the sample fluid would have already been encapsulated into droplets after the first intersection in the sample channel. Thus, Cauley does not fairly suggest that wherein at least one of the first intersection and the fourth channel segment has a second depth dimension that is greater than the first depth dimension, and wherein at least one of the second intersection and the seventh channel segment has a third depth dimension that is greater than the second depth dimension, wherein the first, fourth, and seventh channel segments and the first and second intersections are disposed to form a main flow direction channel, wherein a first fluid travels from the first channel segment to the seventh channel segment through the fourth channel segment and first and second intersections, wherein the second and third channel segments flank the first channel segment to provide one or more focusing fluids to the main flow direction channel and the fifth and sixth channel segments flank the fourth channel segment to provide one or more second focusing fluids to the main flow direction channel.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYUN R XU, Ph. D. whose telephone number is (571)270-5560.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOYUN R XU, Ph.D./Primary Examiner, Art Unit 1797